Citation Nr: 1138267	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-29 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected major depressive disorder including generalized anxiety disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for service-connected bilateral hearing loss.  

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to January 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2010, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Major depressive disorder, including generalized anxiety disorder, is manifested by complete orientation; appropriate appearance, hygiene, and behavior; no difficulty in understanding complex commands or problems with long-term memory; no significant difficulty with impulse control; no suspiciousness; no history of delusions or delusional thinking; normal concentration; no history of panic attacks; no evidence of obsessional rituals; linear and goal oriented thought processes; no impairment of judgment or abstract thinking; and lack of homicidal ideation.  The disability is also manifest by auditory and visual hallucinations while sleeping and dreaming; depression and anxiety, with disturbance of motivation; flattened affect; occasional circumstantial, circumlocutory speech; short-term memory loss; and difficulty in establishing and maintaining effective work and social relationships.  

2.  The Veteran's hearing loss is manifested by no more than Level III hearing acuity in the right ear, and Level VI hearing acuity in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for major depressive disorder, including generalized anxiety disorder, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).  

2.  The criteria for an increased rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the March 2008 adjudication of the Veteran's claim, a letter from the RO dated in July 2007 satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Cir. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  In addition, the Veteran was provided with VA examinations with regard to his major depressive disorder and hearing loss.  At his Board hearing, the Veteran indicated the VA psychiatric examination in August 2007 was not consistent with the findings in the treatment records.  The Veteran also testified that his hearing loss had worsened since the August 2007 VA audiometric evaluation.  Pursuant to the Board's remand, he was afforded another audiometric examination in August 2010.  The Veteran has not contended that he found that second examination to be inadequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed more fully below, the Board finds that the August 2007 VA psychiatric examination is fully consistent with the clinical data and with the findings of an earlier examination.  Additionally, the Board has considered that VA audiologists are required to describe the functional effects of a hearing loss disability in examination reports.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The August 2010 VA examiner did comment on the effect of the Veteran's hearing loss on his daily activities.  Further, the Board finds that all of the VA examinations are adequate, as they provide sufficient detail to determine the severity of the Veteran's service-connected major depressive disorder and hearing loss during the time period on appeal.  

The Veteran's representative has also requested that the Veteran be afforded a current examination for the service-connected depression, as the last examination was in August 2007, more than four years ago.  However, the Veteran has not stated, and the treatment reports do not indicate, that his major depressive disorder has worsened since the August 2007 examination.  Therefore, the Board finds that the record contains sufficient medical information to decide the claim; an additional examination is not needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

With regard to the Veteran's claim of entitlement to increased ratings for major depressive disorder and hearing loss, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Major depressive disorder, including generalized anxiety disorder

By a December 2003 rating decision, service connection was granted for depression as secondary to the Veteran's service-connected tinnitus, and a 10 percent evaluation was awarded under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, effective October 28, 2003.  A rating decision in December 2004 increased the rating to 30 percent, and a rating decision in May 2005 increased the rating to 50 percent, effective January 29, 2004.  A rating decision in October 2007 recharacterized the service-connected psychiatric disability as major depression including generalized anxiety disorder and denied an increased rating.  In November 2007, the Veteran filed a claim for a total disability rating based on individual unemployability, which was construed as a claim for an increased rating the service-connected psychiatric disability.  By a March 2008 rating decision, the RO denied the Veteran's claim for an increased rating.  The Veteran perfected an appeal of that decision.  

Major depressive disorder is evaluated under Diagnostic Code 9434.  Generalized anxiety disorder is rated under Diagnostic Code 9400.  Both disorders refer to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2011).  

The Formula provides that a 30 percent evaluation is warranted for mental disorders with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

For occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating.  

A 70 percent evaluation is given for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, merits a 100 percent rating.  38 C.F.R. § 4.130.  

The Veteran contends that his major depressive disorder is worse, warranting at least a 70 percent rating.  

Prior to the Veteran's current claim, he was last afforded a VA compensation examination in April 2005, after which the rating for his depressive disorder was increased to 50 percent.  His primary complaint at that time was short-term memory loss.  He characterized his depression as severe and worse since the last examination.  He reportedly slept well at night, but he indicated that his mood was bad.  His wife stated that he spent a lot of the time "moping around."  The Veteran indicated that he was paranoid and didn't like people.  He described episodic visual hallucinations, but denied suicidal ideation.  The examiner noted that the Veteran had not worked in eight years, but his depression had not affected his employment because he had retired.  The Veteran was able to attend to his activities of daily living without assistance.  His speech was goal directed, although he was tangential and circumstantial at times during the interview.  The examiner stated that an underlying irritability was noted, although the Veteran was cooperative and polite during the examination.  The Veteran's mood was blunted, but there was no evidence of anxiety.  Insight was below average.  The Veteran was casually dressed and his hygiene was fair.  The examiner assigned a GAF score of 51-60.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).  The Veteran's GAF score of 51-60 indicates moderate symptoms or moderate impairment in social, occupational, or school functioning.  See DSM-IV Quick Reference at 46-47.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  

In October 2006, the Veteran was seen in psychotherapy along with his wife.  The examiner indicated that he seemed to be doing fairly well, except he complained of a progressive cognitive impairment.  His wife was pleased with his improvement.  He went to church and played the guitar.  It was noted that he had a mildly anxious mood and affect.  He denied any suicidal or homicidal ideation.  Long-term memory was intact, but short-term memory was impaired.  The examiner stated that the Veteran was able to function fairly well at home with minimal structure and support.  His insight was intact and his judgment was good.  Similar complaints and clinical findings were recorded during a visit in March 2007.  

During a visit in June 2007, it was noted that the Veteran complained of depression due to his tinnitus and financial condition.  He indicated he was unable to concentrate, and again reported difficulty with short-term memory.  The examiner stated that the Veteran was mildly anxious, and had a depressed mood and affect.  It was again noted that the Veteran was able to function with the assistance of his wife.  His insight and judgment were intact.  The examiner diagnosed recurrent major depressive disorder, in partial remission, and cognitive disorder, not otherwise specified.  The examiner started the Veteran on a medication to improve his memory.  

The Veteran was afforded another VA compensation examination in August 2007.  He reported progressive depression, loss of self-esteem, loss of interest in his surroundings and in pleasurable activities, low energy level, fatigue, and periodic passive suicidal ideation.  He also admitted to mild insomnia.  The Veteran described chronic anxiety, with anxious expectation, irritability, and tenseness.  He denied any auditory or visual hallucinations or delusions.  The examiner indicated that the Veteran experienced progressive social isolation, and preferred to spend much of his time alone.  He avoided crowds and even old friends.  The Veteran reported mild memory deficits, primarily for recent events, but he felt his memory problems were due to advancing age, rather than to his depression or any physical problem.  The Veteran reported that his depression had increased as a result of his wife's developing cancer.  He stated that he was able to get out of bed and manage matters of self-care and personal hygiene on most days.  He indicated that his depression symptoms occurred intermittently, two or three times a week, lasting from one to three days.  The Veteran indicated that his response to his anti-depressive medication had been fair.  He stated that he continued with psychotherapy at a VA facility four times a year.  On examination, the Veteran was completely oriented and was a reliable historian.  His appearance, hygiene, and behavior were appropriate.  His affect and mood were somewhat abnormal, with a flattened affect and depressed mood.  The Veteran had no significant difficulty with impulse control.  Communication and speech were normal.  Concentration was normal, and there was no history of panic attacks.  There was no evidence of suspiciousness, and no history of delusions or delusional thinking.  The Veteran again reported a history of auditory and visual hallucinations, although they occurred while he was asleep and dreaming; there was no history of auditory or visual hallucinations during waking hours.  There was no evidence of obsessional rituals, and thought processes were linear and goal oriented.  There was no evidence of impaired judgment or impaired abstract thinking.  The Veteran's memory was mildly abnormal, with forgetting names, directions, and recent events.  There was evidence of passive suicidal thoughts of death only; no homicidal ideation was noted.  The examiner characterized the Veteran's major depressive disorder as moderate to severe in intensity and his generalized anxiety disorder as of moderate severity.  He indicated that the Veteran's memory deficit was age-related.  A GAF score of 65 was assigned.  The examiner summarized the Veteran's psychiatric manifestations by stating that he was mentally capable of performing activities of daily living with only occasional interference.  The Veteran's psychiatric symptoms were mild or transient, but caused social impairment, diminished interest, and efficiency involving himself in pleasurable activities.  His symptoms included depressed mood, anxiety, and mild memory deficit.  The symptoms caused social impairment and diminished reliability and productivity as a result of flattened affect, disturbance in motivation and mood, and difficulty in establishing and maintaining effective social relationships.  His suicidal ideation was passive only.  There was no gross impairment of thought processes, and the Veteran could understand simple and complex commands.  He was of no immediate threat or danger to himself or to others

The Veteran was next seen in the VA clinic in November 2007, complaining of depression and cognitive impairment.  The clinical findings recorded by the examiner were essentially the same as noted previously.  The examiner stated that the Veteran was able to function fairly well with some supervision, structure, and support from his wife.  The Veteran had stopped taking the new medication because of undesirable side effects.  During a routine visit in March 2008, the Veteran refused to answer depression screening questions.  The Veteran has not submitted any other relevant evidence, nor has he indicated that he has received further treatment for his service-connected psychiatric disability.  

The Veteran and his wife testified at a Board hearing in April 2010 concerning his psychiatric symptomatology.  Although they provided greater detail regarding the symptoms, the symptoms described were essentially as set described by the examiners above.  

Although some of the Veteran's psychiatric symptoms appear to have worsened somewhat since the April 2005 VA compensation examination, e.g., his depression and degree of reliance on his wife's assistance, the symptoms and clinical findings reported by VA examiners throughout the appeal period show that the manifestations of his service-connected psychiatric disability have generally remained relatively stable.  Comparing those manifestations to the criteria for a 70 percent rating, the Board finds that, except for occasional passive suicidal ideation and occasional neglect of his personal appearance and hygiene, none of the criteria for a 70 percent rating have ever been shown.  The majority of the Veteran's psychiatric symptoms and clinical findings fall squarely within the criteria for a 50 percent rating, and some, e.g., absence of panic attacks and only mild memory loss, are among the criteria for a 30 percent rating or less.  As noted by the August 2007 VA examiner, the Veteran's symptoms and clinical findings primarily include depression and anxiety, with disturbance of motivation; flattened affect; occasional circumstantial, circumlocutory speech; and difficulty in establishing and maintaining effective work and social relationships.  There is no evidence of difficulty in understanding complex commands or problems with long-term memory.  

VA's regulations provide that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board recognizes that the August 2007 examiner characterized the Veteran's depressive symptoms as moderate to severe; however, his anxiety symptoms were considered moderate, and his memory loss was only mild.  Considering the actual clinical findings reported by the examiners, however, the Board finds that the Veteran's psychiatric symptoms more nearly approximate the criteria for a 50 percent rating.  Additionally, even after considering the Veteran and his spouse's lay testimony, the psychiatric symptoms are not shown to result in occupational and social impairment with deficiencies in most areas.  Accordingly, the criteria for a disability rating in excess of 50 percent are not met and the claim must be denied.  

Bilateral hearing loss 

By a December 2003 rating decision, service connection was granted for bilateral hearing loss, and a 0 percent evaluation was awarded under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100, effective October 28, 2003.  A rating decision in October 2007 increased the rating for bilateral hearing loss to 10 percent, effective July 20, 2007.  In November 2007, the Veteran filed a claim for a total disability rating based on individual unemployability, which was construed as a claim for an increased rating for the service-connected hearing loss.  By a March 2008 rating decision, the RO denied the Veteran's claim for an increased rating.  The Veteran perfected an appeal of that decision.  

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table VII.  Table VI correlates the average puretone sensitivity threshold, derived from the sum of the 1000, 2000, 3000, and 4000 Hertz (Hz) thresholds divided by four, with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds in decibels and of speech discriminations in percentages.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels or more, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results in a higher number.  Each ear is evaluated separately.  See 38 C.F.R. § 4.86(a).  

On an authorized audiological evaluation in August 2007, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
30
50
75
85
60
Left
35
75
75
90
69

Speech audiometry revealed speech discrimination ability of 88 percent in the right ear and of 68 percent in the left ear.  

On an authorized audiological evaluation in August 2010, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
15
40
60
70
46
Left
20
65
65
85
59

Speech audiometry revealed speech discrimination ability of 80 percent in the right ear and of 72 percent in the left ear.  

The VA treatment records are silent for any complaints or clinical findings regarding the Veteran's hearing loss, except for a notation in January 2005 that he was fit for a hearing aid.  No audiometric findings or complaints were recorded at that time.  

At his Board hearing, the Veteran testified that he had difficulty understanding normal conversation and the television.  

The audiometric findings recorded at the time of the August 2007 examination reflect Level III hearing in the Veteran's right ear and Level VI hearing in his left ear.  The findings in August 2010 reflect Level III hearing in the right ear and Level V hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Despite the difference in the numeric designations for the two examinations, a 10 percent rating is to be assigned based on the findings of each examination under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Table VII.  

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  Thus, a rating in excess of 10 percent is not warranted for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board also considered the functional effects of the Veteran's hearing loss disability, as described by the VA examiners.  See Martinak v. Nicholson, 21 Vet. App. at 455-56.  Although the August 2007 VA examination report did not include such a discussion, the August 2010 VA examiner provided an adequate description of the functional effects of the Veteran's hearing loss, noting that his hearing loss disability caused difficulty understanding the speech.  That assessment is consistent with the Veteran's testimony at his Board hearing.  See Martinak, 21 Vet. App. at 455.  However, based on the current audiometric findings, an increased evaluation in excess of the currently assigned 10 percent for bilateral hearing loss is not warranted.  

Other considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture due to his service-connected major depressive disorder is not so unusual or exceptional in nature as to render the current 50 percent rating inadequate.  The Veteran's major depressive disorder was evaluated under to 38 C.F.R. § 4.130, Diagnostic Code 9434, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's major depressive disorder is manifested by depression and anxiety, with disturbance of motivation; flattened affect; occasional circumstantial, circumlocutory speech; and difficulty in establishing and maintaining effective work and social relationships.  Ratings in excess of the currently assigned 50 percent rating are provided for certain manifestations of major depressive disorder, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 50 percent rating for the Veteran's major depressive disorder more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749  (1996); see also 38 C.F.R. § 4.130 , Diagnostic Code 9434.  

For the foregoing reasons, an increased rating greater than 50 percent for major depressive disorder is not warranted at any time during the pertinent time period.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  

The Board finds that the Veteran's bilateral hearing loss disability picture is also not so unusual or exceptional in nature as to render the ratings for that disorder inadequate.  The criteria by which the Veteran's bilateral hearing loss is evaluated specifically contemplate the level of impairment caused by that disability.  Thun, 22 Vet. App. at 115.  As demonstrated by the evidence of record, the Veteran's hearing loss disability is manifested by Level III hearing acuity in the right ear and not more than Level VI hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When comparing this with the hearing acuity contemplated by the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's bilateral hearing loss disability is not inadequate.  An evaluation greater than 10 percent is provided for certain audiological findings, but the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

For the foregoing reasons, an increased rating greater than 10 percent for bilateral hearing loss is not warranted at any time during the pertinent time period.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  

In reaching this decision the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An evaluation in excess of 50 percent for service-connected major depressive disorder including generalized anxiety disorder is denied.  

An evaluation in excess of 10 percent for service-connected bilateral hearing loss is denied.  


REMAND

The Veteran has also claimed that he cannot work because of the disabling effects of his service-connected disabilities.  

Service connection is currently in effect for major depressive disorder, rated 50 percent rating disabling; tinnitus, rated 10 percent disabling; bilateral hearing loss, rated 10 percent disabling; and an appendectomy scar, rated 10 percent disabling; for a combined rating of 60 percent.  The Veteran's representative has argued that, because service connection for major depressive disorder was established as associated with the Veteran's tinnitus, the "common etiology" provisions of 38 C.F.R. § 4.16(a) are applicable, and that, therefore, with 50 percent and 10 percent ratings for those disabilities, respectively, combining to 60 percent, the percentage criteria of § 4.16(a) are met.  However, the "common etiology" provisions cited by the Veteran's representative are applicable only for the purpose of determining whether one disability rated 60 percent exists.  In this case, service connection has been established for other disabilities as well.  Therefore, the "common etiology" provisions are not applicable.  Accordingly, because the Veteran has multiple compensable, service-connected disabilities, with a combined rating of 60 percent, the percentage criteria of § 4.16(a) are not met.  

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran testified at his Board hearing that he stopped working in 1988 because of his depression and had not worked on a full-time basis since then.  However, in support of his claim, he submitted a statement from a former supervisor who stated he worked with the Veteran in approximately 1993, as well as on other jobs previously.  The August 2007 VA compensation examiner indicated that the Veteran retired in 1997.  Accordingly, his work history must be clarified.  The above former supervisor stated that, in light of his observations of the Veteran, he could not recommend him for employment with anyone.  The other former supervisor, who is also the Veteran's son-in-law, described his observations of the Veteran since he had last worked with the Veteran in 1987, in particular the worsening of his condition.  That individual also noted that, because of the medication he takes, the Veteran is unable to drive or operate machinery.  That individual also stated that he would not at this time feel comfortable employing the Veteran or recommending him for employment at the company where he is currently the construction manager.  

The Veteran was afforded an examination to evaluate his psychiatric disability in August 2007.  As discussed above, the examiner stated that the Veteran's psychiatric symptoms caused social impairment and diminished reliability and productivity due to flattened affect, disturbance in motivation and mood, and difficulty in establishing and maintaining effective social relationships.  However, the examiner did not specifically indicate whether, considering the Veteran's background, including his employment and educational history, his service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.  Therefore, the Veteran must be scheduled for an examination to determine whether his several service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

Accordingly, this issue is REMANDED for the following actions: 

1.  The Agency of Original Jurisdiction (AOJ) must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for TDIU.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

2.  The Veteran must be provided a VA examination to determine the effects of his service-connected disabilities of major depression, including generalized anxiety disorder; tinnitus; bilateral hearing loss; and an appendectomy scar on his ability to obtain or maintain employment consistent with his education and occupational experience.  The claims file must be made available to and be reviewed by the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on a review of the case and the claims file, including the lay statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing or following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.  

3.  The AOJ must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.  

4.  The AOJ must then adjudicate the issue of whether a TDIU is warranted, including whether referral to the Director, VA's Compensation and Pension Service is warranted for consideration of an extraschedular rating.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



____________________________________________
MATTHEW D. TENNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


